

	

		II

		109th CONGRESS

		1st Session

		S. 2061

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 18, 2005

			Mr. Nelson of Nebraska

			 (for himself, Mr. Sessions, and

			 Mr. Coburn) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Immigration and Nationality

		  Act and other Act to provide for true enforcement and border security, and for

		  other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Border Security and Interior

			 Enforcement Improvement Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Severability.

					TITLE I—Southwest Border Security

					Sec. 101. Construction of fencing and security improvements in

				border area from Pacific Ocean to Gulf of Mexico.

					Sec. 102. Border patrol agents.

					Sec. 103. Increased availability of Department of Defense

				equipment to assist with surveillance of southern international land border of

				the United States.

					Sec. 104. Ports of entry.

					Sec. 105. Authorization of appropriations.

					TITLE II—Federal, State, and Local Law Enforcement

					Subtitle A—Additional Federal Resources

					Sec. 1. Necessary assets for controlling United States

				borders.

					Sec. 2. Additional immigration personnel.

					Sec. 3. Additional worksite enforcement and fraud detection

				agents.

					Sec. 4. Document fraud detection.

					Subtitle B—Maintaining Accurate Enforcement Data on

				Aliens

					Sec. 211. Entry-exit system.

					Sec. 212. State and local law enforcement provision of

				information regarding aliens.

					Sec. 213. Listing of immigration violators in the National

				Crime Information Center database.

					Subtitle C—Detention of Aliens and Reimbursement of

				Costs

					Sec. 221. Increase of Federal detention space and the

				utilization of facilities identified for closures as a result of the Defense

				Base Closure Realignment Act of 1990.

					Sec. 222. Federal custody of illegal aliens apprehended by

				State or local law enforcement.

					Sec. 223. Institutional Removal Program.

					Subtitle D—State, Local, and Tribal Enforcement of Immigration

				Laws

					Sec. 231. Congressional affirmation of immigration law

				enforcement authority by States and political subdivisions of

				States.

					Sec. 232. Immigration law enforcement training of State and

				local law enforcement personnel.

					Sec. 233. Immunity.

					TITLE V—Penalties and Enforcement 

					Subtitle A—Criminal and Civil Penalties

					Sec. 501. Criminal penalties for alien smuggling.

					Sec. 502. Criminal and civil penalties for entry of aliens at

				improper time or place, avoidance of examination or inspection, unlawful

				presence and misrepresentation or concealment of facts.

					Sec. 503. Civil and criminal penalties for aliens unlawfully

				present in the United States.

					Sec. 504. Increased penalties for reentry of removed

				aliens.

					Sec. 505. Civil and criminal penalties for document fraud,

				benefit fraud, and false claims of citizenship.

					Sec. 506. Rendering inadmissible and deportable aliens

				participating in criminal street gangs.

					Sec. 507. Mandatory detention of suspected criminal street gang

				members.

					Sec. 508. Ineligibility from protection from removal and

				asylum.

					Sec. 509. Penalties for misusing social security numbers or

				filing false information with Social Security Administration.

					Subtitle B—Detention, Removal and Departure 

					Sec. 511. Voluntary departure.

					Sec. 512. Release of aliens in removal proceedings.

					Sec. 513. Expedited removal of criminal aliens.

					Sec. 514. Reinstatement of previous removal orders.

					Sec. 515. Cancellation of removal.

					Sec. 516. Detention of dangerous aliens.

					Sec. 517. Alternatives to detention.

					Sec. 518. Release of aliens from noncontiguous

				countries.

					Sec. 519. Curtailment of visas for aliens from countries

				denying or delaying repatriation of nationals.

					Sec. 520. Authorization of appropriations.

				

			2.SeverabilityIf any provision of this Act, any amendment

			 made by this Act, or the application of such provision or amendment to any

			 person or circumstance is held to be unconstitutional, the remainder of this

			 Act, and the application of such provision to other persons not similarly

			 situated or to other circumstances, shall not be affected by such

			 holding.

		ISouthwest Border Security

			101.Construction of

			 fencing and security improvements in border area from Pacific Ocean to Gulf of

			 MexicoSection 102(b) of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1103 note) is amended—

				(1)in the heading by striking

			 near San Diego,

			 California;

				(2)by amending paragraph (1) to read as

			 follows:

					

						(1)Reinforced

				fencing

							(A)In

				generalIn carrying out

				subsection (a), the Secretary of Homeland Security shall provide for—

								(i)the construction along the southern

				international land border of the United States, starting at the Pacific Ocean

				and extending eastward to the Gulf of Mexico, of at least 2 layers of

				reinforced fencing; and

								(ii)the installation of such additional

				physical barriers, roads, lighting, and sensors along such border as may be

				necessary to eliminate illegal crossings along such border.

								(B)Priority

				areasWith respect to the

				border described in subparagraph (A), the Secretary shall ensure that initial

				fence construction occurs in high traffic and smuggling areas along such

				border.

							(C)ConsultationBefore installing any fencing or other

				physical barriers, roads, lighting, or sensors under subclause (A), the

				Secretary shall consult with the Secretary of Defense for purposes of

				mitigating or limiting the impact of the fencing, barriers, roads, lighting,

				and sensors on military training and

				operations.

							;

				and

				(3)by striking Attorney General

			 each place it appears and inserting Secretary of Homeland

			 Security .

				102.Border patrol

			 agentsSection 5202 of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;

			 118 Stat. 3734) is amended—

				(1)by striking 2010 each place

			 it appears and inserting 2011 ; and

				(2)by striking 2,000 and

			 inserting 3,000.

				103.Increased

			 availability of Department of Defense equipment to assist with surveillance of

			 southern international land border of the United States

				(a)Increased

			 availability of equipmentThe

			 Secretary of Defense and the Secretary of Homeland Security shall develop and

			 implement a plan to use the authorities provided to the Secretary of Defense

			 under chapter 18 of title 10, United States Code, to increase the availability

			 and use of Department of Defense equipment, including unmanned aerial vehicles,

			 tethered aerostat radars, and other surveillance equipment, to assist with

			 Department of Homeland Security surveillance activities conducted at or near

			 the southern international land border of the United States.

				(b)ReportNot later than 6 months after the date of

			 enactment of this Act, the Secretary of Defense and the Secretary of Homeland

			 Security shall submit a report to Congress that contains—

					(1)a description of the current use of

			 Department of Defense equipment to assist with Department of Homeland Security

			 surveillance of the southern international land border of the United

			 States;

					(2)the plan developed under subsection (a) to

			 increase the use of Department of Defense equipment to assist with such

			 surveillance activities; and

					(3)a description of the types of equipment and

			 other support to be provided by Department of Defense under such plan during

			 the one-year period beginning after submission of the report.

					104.Ports of

			 entryThe Secretary of

			 Homeland Security is authorized to—

				(1)construct additional ports of entry along

			 the international land border of the United States, at locations to be

			 determined by the Secretary; and

				(2)make necessary

			 improvements to the ports of entry in existence on the date of enactment of

			 this Act.

				105.Authorization of

			 appropriations

				(a)In

			 generalThere are authorized

			 to be appropriated $5,000,000,000 to carry out the amendment made by section

			 101 which shall be available until expended.

				(b)Border patrol

			 agentsThere are authorized

			 to be appropriated such sums as may be necessary to carry out the amendment

			 made by section 102.

				(c)Ports of

			 entryThere are authorized to

			 be appropriated $125,000,000 to carry out section 104.

				(d)Conforming

			 amendmentSection 102(b)(4)

			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8

			 U.S.C. 1103 note) is repealed.

				IIFederal, State, and Local Law

			 Enforcement

			AAdditional Federal Resources

				1.Necessary assets for

			 controlling United States borders

					(a)Personnel

						(1)Customs and

			 border protection officersIn

			 each of the fiscal years 2007 through 2011, the Secretary of Homeland Security

			 shall increase by not less than 250 the number of positions for full-time

			 active duty Customs and Border Protection officers.

						(2)Authorization of

			 appropriations

							(A)Customs and border

			 protection officersThere are

			 authorized to be appropriated such sums as may be necessary for each of fiscal

			 years 2007 through 2011 to carry out paragraph (1).

							(B)Transportation

			 of aliensThere are

			 authorized to be appropriated $25,000,000 for each of fiscal years 2007 through

			 2011 for the transportation of aliens.

							(b)Technological

			 assets

						(1)AcquisitionThe Secretary of Homeland Security shall

			 procure unmanned aerial vehicles, cameras, poles, sensors, and other

			 technologies necessary to achieve operational control of the borders of the

			 United States.

						(2)Authorization of

			 appropriationsThere are

			 authorized to be appropriated $500,000,000 for each of fiscal years 2007

			 through 2011 to carry out paragraph (1).

						(c)Border patrol

			 checkpointsTemporary or

			 permanent checkpoints may be maintained on roadways in border patrol sectors

			 close to the border between the United States and Mexico.

					2.Additional immigration

			 personnel

					(a)Department of

			 Homeland Security

						(1)Investigative

			 personnelIn addition to the

			 positions authorized under section 5203 of the Intelligence Reform and

			 Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734), for each

			 of fiscal years 2007 through 2011, the Secretary of Homeland Security shall,

			 subject to the availability of appropriations for such purpose, increase by not

			 less than 200 the number of positions for investigative personnel within the

			 Department of Homeland Security investigating alien smuggling and immigration

			 status violations above the number of such positions for which funds were made

			 available during the preceding fiscal year.

						(2)Trial

			 attorneysIn each of fiscal

			 years 2007 through 2011, the Secretary of Homeland Security shall, subject to

			 the availability of appropriations for such purpose, increase the number of

			 positions for attorneys in the Office of General Counsel of the Department of

			 Homeland Security who represent the Department in immigration matters by not

			 less than 100 above the number of such positions for which funds were made

			 available during each preceding fiscal year.

						(3)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Department of Homeland Security for each

			 of fiscal years 2007 through 2011 such sums as may be necessary to carry out

			 this subsection.

						(b)Department of

			 Justice

						(1)Assistant

			 attorney general for immigration enforcement

							(A)EstablishmentThere is established within the Department

			 of Justice the position of Assistant Attorney General for Immigration

			 Enforcement. The Assistant Attorney General shall coordinate and prioritize

			 immigration litigation and enforcement in the Federal courts, including—

								(i)removal and deportation;

								(ii)employer sanctions; and

								(iii)alien smuggling and human

			 trafficking.

								(B)Conforming

			 amendmentSection 506 of

			 title 28, United States Code, is amended by striking ten and

			 inserting 11.

							(2)Litigation

			 attorneysIn each of fiscal

			 years 2007 through 2011, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of positions for attorneys in the Office of Immigration Litigation

			 of the Department of Justice above the number of such positions for which funds

			 were made available during the preceding fiscal year.

						(3)United States

			 attorneysIn each of fiscal

			 years 2007 through 2011, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of attorneys in the United States Attorneys’ office to litigate

			 immigration cases in the Federal courts above the number of such positions for

			 which funds were made available during the preceding fiscal year.

						(4)Immigration

			 judgesIn each of fiscal

			 years 2007 through 2011, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of immigration judges above the number of such positions for which

			 funds were made available during the preceding fiscal year.

						(5)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Department of Justice for each of fiscal

			 years 2007 through 2011 such sums as may be necessary to carry out this

			 subsection, including the hiring of necessary support staff.

						3.Additional worksite

			 enforcement and fraud detection agents

					(a)Worksite

			 enforcementThe Secretary of

			 Homeland Security shall, subject to the availability of appropriations for such

			 purpose, annually increase, by not less than 2,000, the number of positions for

			 investigators dedicated to enforcing compliance with sections 274 and 274A of

			 the Immigration and Nationality Act (8 U.S.C. 1324, 1324a) during the 5-year

			 period beginning on October 1, 2006.

					(b)Fraud

			 detectionThe Secretary of

			 Homeland Security shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 1,000 the number of positions for

			 Immigration Enforcement Agents dedicated to immigration fraud detection during

			 the 5-year period beginning on October 1, 2006.

					(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated during each of fiscal years 2007 through 2011

			 such sums as may be necessary to carry out this section.

					4.Document fraud

			 detection

					(a)TrainingThe Secretary of Homeland Security shall

			 provide all customs and border protection officers with training in identifying

			 and detecting fraudulent travel documents. Such training shall be developed in

			 consultation with the Forensic Document Laboratory of the Immigration and

			 Customs Enforcement

					(b)Forensic

			 document laboratoryThe

			 Secretary of Homeland Security shall provide all customs and border protection

			 officers with access to the Forensic Document Laboratory.

					(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated $5,000,000 for each of fiscal years 2007 through

			 2011 to carry out this section.

					BMaintaining Accurate Enforcement Data on

			 Aliens

				211.Entry-exit

			 system

					(a)Integrated entry

			 and exit data systemSection

			 110(b)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of

			 1996 (8 U.S.C. 1365a(b)(1)) is amended to read as follows:

						

							(1)provides access to, and integrates, arrival

				and departure data of all aliens who arrive and depart at ports of entry, in an

				electronic format and in a database of the Department of Homeland Security or

				the Department of State (including those created or used at ports of entry and

				at consular

				offices);

							.

					(b)ConstructionSection 110(c) of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a(c)) is amended

			 to read as follows:

						

							(c)ConstructionNothing in this section shall be construed

				to reduce or curtail any authority of the Secretary of Homeland Security or the

				Secretary of State under any other provision of

				law.

							.

					(c)DeadlinesSection 110(d) of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a(d)) is

			 amended—

						(1)in paragraph (1), by striking

			 December 31, 2003 and inserting October 1, 2006;

			 and

						(2)by amending paragraph (2) to read as

			 follows:

							

								(2)Land border

				ports of entryNot later than

				October 1, 2006, the Secretary of Homeland Security shall implement the

				integrated entry and exit data system using the data described in paragraph (1)

				and available alien arrival and departure data described in subsection (b)(1)

				pertaining to aliens arriving in, or departing from, the United States at all

				land border ports of entry. Such implementation shall include ensuring that

				such data, when collected or created by an immigration officer at a port of

				entry, are entered into the system and can be accessed by immigration officers

				at airports, seaports, and other land border ports of

				entry.

								.

						(d)Authority to

			 provide access to systemSection 110(f)(1) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1365a(f)(1)) is amended by adding at the end the following:

						

							The Secretary of Homeland Security shall

				ensure that any officer or employee of the Department of Homeland Security or

				the Department of State having need to access the data contained in the

				integrated entry and exit data system for any lawful purpose under the

				Immigration and Nationality Act has

				such access, including access for purposes of representation of the Department

				of Homeland Security in removal proceedings under section 240 of such Act and

				adjudication of applications for benefits under such

				Act.

							.

					212.State and local law

			 enforcement provision of information regarding aliens

					(a)Violations of

			 federal lawA statute,

			 policy, or practice that prohibits, or restricts in any manner, a law

			 enforcement or administrative enforcement officer of a State or of a political

			 subdivision therein, from enforcing Federal immigration laws or from assisting

			 or cooperating with Federal immigration law enforcement in the course of

			 carrying out the investigative or enforcement duties of the officer or from

			 providing information to an official of the United States Government regarding

			 the immigration status of an individual who is believed to be illegally present

			 in the United States, is in violation of section 642(a) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a))

			 and section 434 of the Personal Responsibility and Work Opportunity

			 Reconciliation Act of 1996 (8 U.S.C. 1644).

					(b)State and local

			 law enforcement provision of information about apprehended illegal

			 aliens

						(1)Provision of

			 information

							(A)In

			 generalEach law enforcement

			 agency of a State or of a political subdivision therein shall provide to the

			 Department of Homeland Security the information listed in paragraph (2) for

			 each alien who is apprehended in the jurisdiction of such agency.

							(B)Time

			 limitationNot later than 15

			 days after an alien described in subparagraph (A) is apprehended, information

			 required to be provided under paragraph (1) shall be provided in such form and

			 in such manner as the Secretary of Homeland Security may, by regulation or

			 guideline, require.

							(C)ExceptionThe reporting requirement in paragraph (A)

			 shall not apply in the case of any alien determined to be lawfully present in

			 the United States.

							(2)Information

			 requiredThe information

			 listed in this subsection is as follows:

							(A)The alien’s name.

							(B)The alien’s address or place of

			 residence.

							(C)A physical description of the alien.

							(D)The date, time, and location of the

			 encounter with the alien and reason for stopping, detaining, apprehending, or

			 arresting the alien.

							(E)If applicable—

								(i)the alien’s driver’s license number and the

			 State of issuance of such license;

								(ii)the type of any other identification

			 document issued to the alien, any designation number contained on the

			 identification document, and the issuing entity for the identification

			 document;

								(iii)the license number and description of any

			 vehicle registered to, or operated by, the alien, and

								(iv)a photo of the alien and the alien’s

			 fingerprints, if available or readily obtainable.

								(3)ReimbursementThe Secretary of Homeland Security shall

			 reimburse such law enforcement agencies for the costs, per a schedule

			 determined by the Secretary, incurred by such agencies in collecting and

			 transmitting the information described in paragraph (2).

						(c)Technical and

			 conforming amendments

						(1)Illegal

			 immigration reform and immigrant responsibility act of 1996

							(A)Technical

			 amendmentSection 642 of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1373) is amended—

								(i)in subsections (a), (b)(1), and (c), by

			 striking Immigration and Naturalization Service each place it

			 appears and inserting Department of Homeland Security;

			 and

								(ii)in the heading by striking

			 Immigration and

			 Naturalization Service and inserting

			 Department of Homeland

			 Security.

								(B)Conforming

			 amendmentSection 1(d) of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C

			 of Public Law 104–208; 110 Stat. 3009–546) is amended by striking the item

			 related to section 642 and inserting the following:

								

									

										Sec. 642. Communication between

				government agencies and the Department of Homeland

				Security.

									

									.

							(2)Personal

			 responsibility and Work Opportunity Reconciliation Act of 1996

							(A)In

			 generalSection 434 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8

			 U.S.C. 1644) is amended—

								(i)by striking Immigration and

			 Naturalization Service and inserting Department of Homeland

			 Security; and

								(ii)in the heading by striking

			 Immigration and

			 Naturalization Service and inserting

			 Department of Homeland

			 Security.

								(B)Conforming

			 amendmentSection 2 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8

			 U.S.C. 1642) (Public Law 104–193; 110 Stat. 2105) is amended by striking the

			 item related to section 434 and inserting the following:

								

									

										Sec. 434. Communication between

				State and local government agencies and the Department of Homeland

				Security.

									

									.

							(d)Authorization of

			 appropriationsThere is

			 authorized to be appropriated such sums as may be necessary to carry out the

			 requirements of this section.

					213.Listing of

			 immigration violators in the National Crime Information Center

			 database

					(a)Provision of

			 information to the national crime information center

						(1)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Secretary of Homeland

			 Security shall provide the National Crime Information Center of the Department

			 of Justice with such information as the Department of Homeland Security may

			 have in its possession of the Department related to—

							(A)any alien against whom a final order of

			 removal has been issued;

							(B)any alien who is subject to a voluntary

			 departure agreement that has become invalid under section 240B(a)(2) of the

			 Immigration and Nationality Act (8 U.S.C. 1229c); and

							(C)any alien detained by a Federal, State or

			 local law enforcement agency whom a federal immigration officer has confirmed

			 to be unlawfully present in the United States but, in the exercise of

			 discretion, has been released from detention without transfer into the custody

			 of a Federal immigration officer.

							(2)Removal of

			 informationIf an individual

			 is granted cancellation of removal under section 240A of the Immigration and

			 Nationality Act (8 U.S.C. 1229b), or granted permission to legally enter the

			 United States pursuant to the Immigration and Nationality Act after a voluntary

			 departure under section 240B of the Immigration Nationality Act (8 U.S.C.

			 1229c), information entered into the National Crime Information Center in

			 accordance with paragraph (1) of this section shall be promptly removed.

						(b)Inclusion of

			 information in the national crime information center databaseSection 534(a) of title 28, United States

			 Code, is amended—

						(1)in paragraph (3), by striking

			 and at the end;

						(2)by redesignating paragraph (4) as paragraph

			 (5); and

						(3)by inserting after paragraph (3) the

			 following new paragraph:

							

								(4)acquire, collect, classify, and preserve

				records of violations of the immigration laws of the United States, regardless

				of whether the alien has received notice of the violation or the alien has

				already been removed;

				and

								.

						(c)Permission to

			 depart voluntarilySection

			 240b of the Immigration and Nationality Act (8 U.S.C. 1229c) is amended—

						(1)by striking Attorney General

			 each place it appears and inserting Secretary of Homeland

			 Security; and

						(2)in subsection (a)(2)(A), by striking

			 120 and inserting 30.

						CDetention of Aliens and Reimbursement of

			 Costs

				221.Increase of Federal

			 detention space and the utilization of facilities identified for closures as a

			 result of the Defense Base Closure Realignment Act of 1990

					(a)Construction or

			 acquisition of detention facilities

						(1)In

			 generalThe Secretary of

			 Homeland Security shall construct or acquire, in addition to existing

			 facilities for the detention of aliens, 20 detention facilities in the United

			 States that have the capacity to detain a combined total of not less than

			 10,000 individuals at any time for aliens detained pending removal or a

			 decision on removal of such alien from the United States.

						(2)Determination of

			 locationThe location of any

			 detention facility built or acquired in accordance with this subsection shall

			 be determined with the concurrence of the Secretary by the senior officer

			 responsible for Detention and Removal Operations in the Department of Homeland

			 Security. The detention facilities shall be located so as to enable the

			 Department to increase to the maximum extent practicable the annual rate and

			 level of removals of illegal aliens from the United States.

						(3)Use of

			 installations under base closure lawsIn acquiring detention facilities under

			 this subsection, the Secretary of Homeland Security shall consider the transfer

			 of appropriate portions of military installations approved for closure or

			 realignment under the Defense Base Closure and Realignment Act of 1990 (10

			 U.S.C. 2687 note) for use in accordance with paragraph (1).

						(b)Technical and

			 conforming amendmentSection

			 241(g)(1) of the Immigration and Nationality

			 Act (8 U.S.C. 1231(g)(1)) is amended by striking may

			 expend and inserting shall expend.

					(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section.

					222.Federal custody of

			 illegal aliens apprehended by State or local law enforcement

					(a)In

			 generalTitle II of the

			 Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by adding

			 after section 240C the following new section:

						

							240D.Transfer of illegal aliens from State to Federal

		  custody(a)In

				generalIf the head of a law

				enforcement entity of a State (or, if appropriate, a political subdivision of

				the State) exercising authority with respect to the apprehension or arrest of

				an illegal alien submits a request to the Secretary of Homeland Security that

				the alien be taken into Federal custody, the Secretary of Homeland

				Security—

									(1)shall—

										(A)deem the request to include the inquiry to

				verify immigration status described in section 642(c) of the Immigration Reform

				and Immigrant Responsibility Act of 1996, and expeditiously inform the

				requesting entity whether such individual is an illegal alien; and

										(B)either—

											(i)not later than 72 hours after the

				conclusion of the State charging process or dismissal process, or if no State

				charging or dismissal process is required, not later than 72 hours after the

				illegal alien is apprehended, take the illegal alien into the custody of the

				Federal Government and incarcerate the alien; or

											(ii)request that the relevant State or local

				law enforcement agency temporarily detain or transport the illegal alien to a

				location for transfer to Federal custody; and

											(2)shall designate at least 1 Federal, State,

				or local prison or jail or a private contracted prison or detention facility

				within each State as the central facility for that State to transfer custody of

				criminal or illegal aliens to the Department of Homeland Security.

									(b)Reimbursement

									(1)In

				generalThe Secretary of

				Homeland Security shall reimburse a State or a political subdivision of a State

				for expenses, as verified by the Secretary of Homeland Security, incurred by

				the State or political subdivision in the detention and transportation of a

				criminal or illegal alien as described in subparagraphs (A) and (B) of

				subsection (a)(1).

									(2)Cost

				computationCompensation

				provided for costs incurred under subparagraphs (A) and (B) of subsection

				(a)(1) shall be—

										(A)the product of—

											(i)the average daily cost of incarceration of

				a prisoner in the relevant State, as determined by the chief executive officer

				of a State (or, as appropriate, a political subdivision of the State);

				multiplied by

											(ii)the number of days that the alien was in

				the custody of the State or political subdivision; plus

											(B)the cost of transporting the criminal or

				illegal alien from the point of apprehension or arrest to the location of

				detention, and if the location of detention and of custody transfer are

				different, to the custody transfer point; plus

										(C)the cost of uncompensated emergency medical

				care provided to a detained illegal alien during the period between the time of

				transmittal of the request described in subsection (a) and the time of transfer

				into Federal custody.

										(c)Requirement for

				appropriate securityThe

				Secretary of Homeland Security shall ensure that illegal aliens incarcerated in

				a Federal facility pursuant to this subsection are held in facilities which

				provide an appropriate level of security, and that, where practicable, aliens

				detained solely for civil violations of Federal immigration law are separated

				within a facility or facilities.

								(d)Requirement for

				scheduleIn carrying out this

				section, the Secretary of Homeland Security shall establish a regular circuit

				and schedule for the prompt transportation of apprehended illegal aliens from

				the custody of those States and political subdivisions of States which

				routinely submit requests described in subsection (a) into Federal

				custody.

								(e)Authority for

				contracts

									(1)In

				generalThe Secretary of

				Homeland Security may enter into contracts or cooperative agreements with

				appropriate State and local law enforcement and detention agencies to implement

				this section.

									(2)Determination by

				SecretaryPrior to entering

				into a contract or cooperative agreement with a State or political subdivision

				of a State under paragraph (1), the Secretary shall determine whether the

				State, or where appropriate, the political subdivision in which the agencies

				are located has in place any formal or informal policy that violates section

				642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

				(8 U.S.C. 1373). The Secretary shall not allocate any of the funds made

				available under this section to any State or political subdivision that has in

				place a policy that violates such section.

									(f)Illegal alien

				definedIn this section, the

				term illegal alien means an alien who—

									(1)entered the United States without

				inspection or at any time or place other than that designated by the Secretary

				of Homeland Security;

									(2)was admitted as a nonimmigrant and who, at

				the time the alien was taken into custody by the State or a political

				subdivision of the State, had failed to—

										(A)maintain the nonimmigrant status in which

				the alien was admitted or to which it was changed under section 248; or

										(B)comply with the conditions of any such

				status;

										(3)was admitted as an immigrant and has

				subsequently failed to comply with the requirements of that status; or

									(4)failed to depart the United States under a

				voluntary departure agreement or under a final order of

				removal.

									.

					(b)Authorization of

			 appropriations for the detention and transportation to Federal custody of

			 aliens not lawfully presentThere are authorized to be appropriated

			 $850,000,000 for fiscal year 2007 and each subsequent fiscal year for the

			 detention and removal of aliens not lawfully present in the United States under

			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).

					223.Institutional

			 Removal Program

					(a)Institutional

			 removal program

						(1)ContinuationThe Secretary of Homeland Security shall

			 continue to operate the Institutional Removal Program or develop and implement

			 any other program to—

							(A)identify removable criminal aliens in

			 Federal and State correctional facilities;

							(B)ensure that such aliens are not released

			 into the community; and

							(C)remove such aliens from the United States

			 after the completion of their sentences.

							(2)Expansionthe Secretary of Homeland Security shall

			 extend the institutional removal program to all States. Each state

			 should—

							(A)cooperate with officials of the Federal

			 Institutional Removal Program;

							(B)expeditiously and systematically identify

			 criminal aliens in its prison and jail populations; and

							(C)promptly convey the information collected

			 under subparagraph (B) to officials of the Institutional Removal

			 Program.

							(b)Implementation

			 of cooperative institutional removal programs

						(1)RedesignationSection 642 of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is—

							(A)redesignated as section 296 of the

			 Immigration and Nationality Act; and

							(B)inserted into such Act after section 295 of

			 such Act.

							(2)AmendmentSection 296 of the Immigration and

			 Nationality Act, as redesignated by paragraph (1), is amended by adding at the

			 end the following:

							

								(d)Authorization for

				detention after completion of state or local prison sentence Law enforcement officers of a State or

				political subdivision of a State are authorized to—

									(1)hold an illegal alien for a period of up to

				14 days after the alien has completed the alien’s State prison sentence in

				order to effectuate the transfer of the alien to Federal custody when the alien

				is removable or not lawfully present in the United States; or

									(2)issue a detainer that would allow aliens

				who have served a State prison sentence to be detained by the State prison

				until personnel from the Bureau of Immigration and Customs Enforcement can take

				the alien into custody.

									(e)Technology

				usageTechnology such as

				videoconferencing shall be used to the maximum extent practicable in order to

				make the Institutional Removal Program available in remote locations. Mobile

				access to Federal databases of aliens, such as IDENT, and live scan technology

				shall be used to the maximum extent practicable in order to make these

				resources available to State and local law enforcement agencies in remote

				locations.

								(f)Enforcement

									(1)Ineligibility

				for Federal law enforcement aidUpon a determination that any person, or

				any Federal, State, or local government agency or entity, is in violation of

				subsection (a) or (b), the Attorney General shall not provide to such person,

				agency, or entity any grant amount pursuant to any law enforcement grant

				program carried out by any element of the Department of Justice, including the

				program under section 241(i) of the Immigration

				and Nationality Act (8 U.S.C. 241(i)), or pursuant to any grant

				program authorized under title I of the Housing

				and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), and

				shall ensure that no such grant amounts are provided, directly or indirectly,

				to such person, agency, or entity. In the case of grant amounts that otherwise

				would be provided to such person, agency, or entity pursuant to a formula, such

				amounts shall be reallocated among eligible recipients.

									(2)Violations by

				government officialsIn any

				case in which a Federal, State, or local government official is in violation of

				subsection (a) or (b), the government agency or entity that employs (or, at the

				time of the violation, employed) the official shall be subject to the sanction

				described in paragraph (1).

									(3)DurationThe sanction described in paragraph (1)

				shall remain in effect until the Secretary of Homeland Security determines that

				the person, agency, or entity has ceased violating subsections (a) and

				(b).

									(g)Private right of

				actionA citizen or national

				of the United States who is domiciled in a State or in a political subdivision

				of a State shall have a right of action in the United States district court of

				the State in which such citizen or national is domiciled to obtain declaratory

				and injunctive relief to remedy a violation of subsection (a) or (b) by an

				agency, agent, or official of the State or political subdivision.

								(h)Report to

				CongressThe Secretary of

				Homeland Security shall submit to Congress a report on the participation of

				States in the Institutional Removal Program and in any other program under

				subsection (a).

								(i)Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out the Institutional Removal

				Program—

									(1)$30,000,000 for fiscal year 2007;

									(2)$40,000,000 for fiscal year 2008;

									(3)$50,000,000 for fiscal year 2009;

									(4)$60,000,000 for fiscal year 2010;

				and

									(5)$70,000,000 for fiscal year

				2011.

									.

						DState, Local, and Tribal Enforcement of

			 Immigration Laws

				231.Congressional

			 affirmation of immigration law enforcement authority by States and political

			 subdivisions of StatesNotwithstanding any other provision of law

			 and reaffirming the existing inherent authority of States, law enforcement

			 personnel of a State or a political subdivision of a State have the inherent

			 authority of a sovereign entity to investigate, identify, apprehend, arrest,

			 detain, or transfer to Federal custody aliens in the United States (including

			 the transportation of such aliens across State lines to detention centers), for

			 the purpose of assisting in the enforcement of the immigration laws of the

			 United States in the normal course of carrying out the law enforcement duties

			 of such personnel. This State authority has never been displaced or preempted

			 by a Federal law.

				232.Immigration law

			 enforcement training of State and local law enforcement personnel

					(a)Training

			 flexibility

						(1)In

			 generalThe Secretary of

			 Homeland Security shall make training of State and local law enforcement

			 officers available through as many means as possible, including residential

			 training at the Center for Domestic Preparedness of the Department of Homeland

			 Security, onsite training held at State or local police agencies or facilities,

			 on-line training courses by computer, teleconferencing, and videotape, or the

			 digital video display (DVD) of a training course or courses.

						(2)On-line

			 trainingThe head of the

			 Distributed Learning Program of the Federal Law Enforcement Training Center

			 shall make training available for State and local law enforcement personnel via

			 the Internet through a secure, encrypted distributed learning system that has

			 all its servers based in the United States.

						(3)Federal

			 personnel trainingThe

			 training of State and local law enforcement personnel under this section shall

			 not displace the training of Federal personnel.

						(b)Cooperative

			 enforcement programsThe

			 Secretary shall negotiate and execute, where practicable, a cooperative

			 enforcement agreement described in section 287(g) of the Immigration and

			 Nationality Act (8 U.S.C. 1375(g)) with at least 1 law enforcement agency in

			 each State, to train law enforcement officers in the detection and apprehension

			 of individuals engaged in transporting, harboring, sheltering, or encouraging

			 aliens in violation of section 274 of such Act (8 U.S.C. 1324).

					(c)ClarificationNothing in this Act or any other provision

			 of law shall be construed as making any immigration-related training a

			 requirement for, or prerequisite to, any State or local law enforcement officer

			 exercising the inherent authority of the officer to investigate, identify,

			 apprehend, arrest, detain, or transfer to Federal custody illegal aliens during

			 the normal course of carrying out the law enforcement duties of the

			 officer.

					(d)Technical

			 amendmentSection 287(g) of

			 the Immigration and Nationality Act (8

			 U.S.C. 1357(g)) is amended by striking Attorney General each

			 place it appears and inserting Secretary of Homeland

			 Security.

					233.Immunity

					(a)Personal

			 immunityNotwithstanding any

			 other provision of law, a law enforcement officer of a State, or of a political

			 subdivision of a State, shall be immune, to the same extent as a Federal law

			 enforcement officer, from personal liability arising out of the enforcement of

			 any immigration law. The immunity provided by this subsection shall only apply

			 to an officer of a State, or of a political subdivision of a State, who is

			 acting within the scope of such officer's official duties.

					(b)Agency

			 immunityNotwithstanding any

			 other provision of law, a law enforcement agency of a State, or of a political

			 subdivision of a State, shall be immune from any claim for money damages based

			 on Federal, State, or local civil rights law for an incident arising out of the

			 enforcement of any immigration law, except to the extent that the law

			 enforcement officer of such agency, whose action the claim involves, committed

			 a violation of Federal, State, or local criminal law in the course of enforcing

			 such immigration law.

					VPenalties and Enforcement 

			ACriminal and Civil Penalties

				501.Criminal penalties

			 for alien smugglingSection

			 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is

			 amended—

					(1)in paragraph (1)(B)—

						(A)in clause (i), by striking 10

			 years and inserting 15 years;

						(B)in clause (ii), by striking 5

			 years and inserting 10 years; and

						(C)in clause (iii), by striking 20

			 years and inserting 40 years;

						(2)in paragraph (2)—

						(A)in subparagraph (A), by striking one

			 year, or both; or and inserting 3 years, or both;

						(B)in subparagraph (B)—

							(i)in clause (i), by adding at the end the

			 following: be fined under title 18, United States Code, and imprisoned

			 not less than 5 years nor more than 25 years,;

							(ii)in clause (ii), by striking

			 or at the end and inserting the following: be fined under

			 title 18, United States Code, and imprisoned not less than 3 years not more

			 than 20 years, or; and

							(iii)in clause (iii), by adding at the end the

			 following: be fined under title 18, United States Code, and imprisoned

			 not more than 15 years, or; and

							(iv)by striking the matter following clause

			 (iii) and inserting the following new subparagraph:

								

									(C)in the case of a third or subsequent

				offense described in subparagraph (B) and for any other violation, shall be

				fined under title 18, United States Code, and imprisoned not less than 5 years

				nor more than 15

				years.

									;

							(3)in paragraph (3)(A), by striking 5

			 years and inserting 10 years;

					(4)in paragraph (3)(B), by striking

			 brought into and inserting transported, harbored,

			 sheltered, or encouraged or induced to enter or reside in; and

					(5)in paragraph (4), by striking 10

			 years and inserting 20 years.

					502.Criminal and civil

			 penalties for entry of aliens at improper time or place, avoidance of

			 examination or inspection, unlawful presence and misrepresentation or

			 concealment of factsSection

			 275 of the Immigration and Nationality Act (8 U.S.C. 1325) is amended to read

			 as follows:

					

						275.Entry at improper time or place; avoidance of examination or

		  inspection; unlawful presence; misrepresentation or concealment of

		  facts(a)In

				generalAny alien who—

								(1)enters or attempts to enter the United

				States at any time or place other than as designated by immigration

				officers;

								(2)eludes examination or inspection by

				immigration officers; or

								(3)attempts to enter or obtains entry to the

				United States by a willfully false or misleading representation or the willful

				concealment of a material fact,

								shall, for the first commission of

				any such offense, be fined under title 18, United States Code, or imprisoned

				not more than 2 years, or both. For each subsequent unlawful entry or attempted

				entry in violation of this section, an alien shall be fined under title 18,

				United States Code, or imprisoned not more than 5 years, or both.(b)Immigration-Related

				entrepreneurship fraudAny

				individual who knowingly established a commercial enterprise for the purpose of

				evading any provision of the immigration laws shall be fined not more than

				$500,000, or imprisoned not more than 10 years, or

				both.

							.

				503.Civil and criminal

			 penalties for aliens unlawfully present in the United States

					(a)In

			 generalTitle II of the

			 Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by adding

			 after section 275 the following new section:

						

							275A.Criminal penalties for unlawful presence in the United

		  States(a)In

				GeneralIn addition to any

				other violation, an alien present in the United States in violation of this Act

				shall be guilty of a misdemeanor and shall be fined under title 18, United

				States Code, imprisoned not more than 1 year, or both. The assets of any alien

				present in the United States in violation of this Act shall be subject to

				forfeiture under title 19, United States Code.

								(b)Affirmative

				DefenseIt shall be an

				affirmative defense to a violation of subsection (a) that the alien overstayed

				the time allotted under the alien’s visa due to an exceptional and extremely

				unusual hardship or physical illness that prevented the alien from leaving the

				United States by the required

				date.

								.

					(b)Increase in

			 Criminal Penalties for Illegal EntrySection 275(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1325(a)) is amended by striking 6

			 months, and inserting 1 year,.

					(c)Rule of

			 constructionNothing in this

			 section shall be construed to limit the authority of any State or political

			 subdivision therein to enforce criminal trespass laws against aliens whom a law

			 enforcement agency has verified to be present in the United States in violation

			 of this Act.

					504.Increased penalties

			 for reentry of removed aliens

					(a)In

			 GeneralSubsection (a) of

			 section 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended

			 to read as follows:

						

							(a)Subject to subsection (b), any alien shall

				be fined under title 18, United States Code, or imprisoned not more than 2

				years, or both, who—

								(1)has been denied admission, excluded,

				deported, or removed or has departed the United States while an order of

				exclusion, deportation, or removal is outstanding; and

								(2)thereafter enters, attempts to enter, or is

				at any time found in, the United States, unless, in the case of an alien

				previously denied admission and removed, the alien establishes that the alien

				was not required to obtain from the Secretary of Homeland Security advance

				consent to reapply for admission under this Act or any prior

				Act.

								.

					(b)Criminal

			 penalties for reentry of certain removed aliensSubsection (b) of such section is

			 amended—

						(1)in paragraph (3), by striking

			 sentence. and inserting sentence;; and

						(2)in paragraph (4), by striking

			 (unless the Attorney General has expressly consented to such alien’s

			 reentry).

						(c)Reentry of

			 aliens removed prior to completion of imprisonmentSubsection

			 (c) of such section is amended—

						(1)by inserting (as in effect before

			 the effective date of the amendments made by section 305 of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996), or removed under

			 section 241(a)(4), after 242(h)(2);

						(2)by striking (unless the Attorney

			 General has expressly consented to such alien’s reentry);

						(3)by inserting or removal

			 after time of deportation; and

						(4)by inserting or removed

			 after reentry of deported.

						(d)Challenge to

			 validity of orderSubsection

			 (d) of such section is amended—

						(1)in the matter before paragraph (1), by

			 striking deportation order and inserting deportation or

			 removal order; and

						(2)in paragraph (2), by inserting or

			 removal after deportation.

						(e)Effective

			 DateThe amendments made by

			 this section shall take effect on the date of enactment of this Act and shall

			 apply to criminal proceedings involving aliens who enter, attempt to enter, or

			 are found in the United States, after such date.

					505.Civil and criminal

			 penalties for document fraud, benefit fraud, and false claims of

			 citizenship

					(a)Civil penalties

			 for document fraudSection

			 274C(d)(3) of the Immigration and Nationality Act (8 U.S.C. 1324c(d)(3)) is

			 amended—

						(1)in subparagraph (A), by striking

			 $250 and not more than $2,000 and inserting $500 and not

			 more than $4,000; and

						(2)in subparagraph (B), by striking

			 $2,000 and not more than $5,000 and inserting $4,000 and

			 not more than $10,000.

						(b)Fraud and False

			 StatementsChapter 47 of

			 title 18, United States Code, is amended—

						(1)in section 1015, by striking not

			 more than 5 years and inserting not more than 10 years;

			 and

						(2)in section 1028(b)—

							(A)in paragraph (1), by striking 15

			 years and inserting 20 years;

							(B)in paragraph (2), by striking three

			 years and inserting 6 years;

							(C)in paragraph (3), by striking 20

			 years and inserting 25 years; and

							(D)in paragraph (6), by striking one

			 year and inserting 2 years.

							(c)Document

			 fraudSection 1546 of title

			 18, United States Code, is amended—

						(1)in subsection (a)—

							(A)by striking not more than 25

			 years and inserting not less than 25 years

							(B)by inserting and if the terrorism

			 offense resulted in the death of any person, shall be punished by death or

			 imprisoned for life, after section 2331 of this

			 title)),;

							(C)by striking 20 years and

			 inserting imprisoned not more than 40 years;

							(D)by striking 10 years and

			 inserting imprisoned not more than 20 years; and

							(E)by striking 15 years and

			 inserting imprisoned not more than 25 years; and

							(2)in subsection (b), by striking 5

			 years and inserting 10 years.

						(d)Crimes of

			 Violence

						(1)In

			 generalTitle 18, United

			 States Code, is amended by inserting after chapter 51 the following:

							

								52Illegal

				Aliens

									1131.Enhanced penalties

				for certain crimes committed by illegal aliens

										(a)Any alien unlawfully present in the United

				States, who commits, or conspires or attempts to commit, a crime of violence or

				a drug trafficking offense (as defined in section 924), shall be fined under

				this title and sentenced to not less than 5 years in prison.

										(b)If an alien who violates subsection (a) was

				previously ordered removed under the Immigration and Nationality Act (8 U.S.C.

				1101 et seq.) on the grounds of having committed a crime, the alien shall be

				sentenced to not less than 15 years in prison.

										(c)A sentence of imprisonment imposed under

				this section shall run consecutively to any other sentence of imprisonment

				imposed for any other

				crime.

										.

						(2)Clerical

			 amendmentThe table of

			 chapters at the beginning of part I of title 18, United States Code, is amended

			 by inserting after the item relating to chapter 51 the following:

							

								

									Chapter 52—Illegal

				Aliens

									1131. Enhanced penalties for

				certain crimes committed by illegal

				aliens.

								

								.

						506.Rendering

			 inadmissible and deportable aliens participating in criminal street

			 gangs

					(a)InadmissibleSection 212(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the

			 following:

						

							(J)Criminal street

				gang participation

								(i)In

				generalAny alien is

				inadmissible if—

									(I)the alien has been removed under section

				237(a)(2)(F); or

									(II)the consular officer or the Secretary of

				Homeland Security knows, or has reasonable ground to believe that the

				alien—

										(aa)is a member of a criminal street gang and

				has committed, conspired, or threatened to commit, or seeks to enter the United

				States to engage solely, principally, or incidentally in, a gang crime or any

				other unlawful activity; or

										(bb)is a member of a criminal street gang

				designated under section 219A.

										(ii)DefinitionsIn this subparagraph:

									(I)Criminal street

				gangThe term criminal

				street gang means an ongoing group, club organization or informal

				association of 5 or more persons who engage, or have engaged within the past 5

				years in a continuing series of 3 or more gang crimes (one of which is a crime

				of violence, as defined in section 16 of title 18, United States Code).

									(II)Gang

				crimeThe term gang

				crime means conduct constituting any Federal or State crime, punishable

				by imprisonment for 1 year or more, in any of the following categories:

										(aa)A crime of violence (as defined in section

				16 of title 18, United States Code).

										(bb)A crime involving obstruction of justice,

				tampering with or retaliating against a witness, victim, or informant, or

				burglary.

										(cc)A crime involving the manufacturing,

				importing, distributing, possessing with intent to distribute, or otherwise

				dealing in a controlled substance or listed chemical (as those terms are

				defined in section 102 of the Controlled Substances Act (21 U.S.C.

				802)).

										(dd)Any conduct punishable under section 844 of

				title 18, United States Code (relating to explosive materials), subsection (d),

				(g)(1) (where the underlying conviction is a violent felony (as defined in

				section 924(e)(2)(B) of such title) or is a serious drug offense (as defined in

				section 924(e)(2)(A)), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922

				of such title (relating to unlawful acts), or subsection (b), (c), (g), (h),

				(k), (l), (m), or (n) of section 924 of such title (relating to penalties),

				section 930 of such title (relating to possession of firearms and dangerous

				weapons in Federal facilities), section 931 of such title (relating to

				purchase, ownership, or possession of body armor by violent felons), sections

				1028 and 1029 of such title (relating to fraud and related activity in

				connection with identification documents or access devices), section 1952 of

				such title (relating to interstate and foreign travel or transportation in aid

				of racketeering enterprises), section 1956 of such title (relating to the

				laundering of monetary instruments), section 1957 of such title (relating to

				engaging in monetary transactions in property derived from specified unlawful

				activity), or sections 2312 through 2315 of such title (relating to interstate

				transportation of stolen motor vehicles or stolen property).

										(ee)Any conduct punishable under section 274

				(relating to bringing in and harboring certain aliens), section 277 (relating

				to aiding or assisting certain aliens to enter the United States), or section

				278 (relating to importation of alien for immoral purpose) of this

				Act.

										.

					(b)DeportableSection 237(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the

			 following:

						

							(F)Criminal street

				gang participation

								(i)In

				generalAn alien is deportable if the alien—

									(I)is a member of a criminal street gang and

				is convicted of committing, or conspiring, threatening, or attempting to

				commit, a gang crime; or

									(II)is determined by the Secretary of Homeland

				Security to be a member of a criminal street gang designated under section

				219A.

									(ii)DefinitionsFor purposes of this subparagraph, the

				terms criminal street gang and gang crime have the

				meaning given such terms in section

				212(a)(2)(J)(ii).

								.

					(c)Designation of

			 Criminal Street Gangs

						(1)In

			 generalChapter 2 of title II

			 of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by

			 adding at the end the following:

							

								219A.Designation of criminal street gangs(a)Designation

										(1)In

				generalThe Attorney General

				is authorized to designate a group or association as a criminal street gang in

				accordance with this subsection if the Attorney General finds that the group or

				association meets the criteria described in section 212(a)(2)(J)(ii)(I).

										(2)Procedure

											(A)Notice

												(i)To congressional

				leadersSeven days before

				making a designation under this subsection, the Attorney General shall, by

				classified communication, notify the Speaker and Minority Leader of the House

				of Representatives, the President pro tempore, Majority Leader, and Minority

				Leader of the Senate, and the members of the relevant committees of the House

				of Representatives and the Senate, in writing, of the intent to designate a

				group or association under this subsection, together with the findings made

				under paragraph (1) with respect to that group or association, and the factual

				basis therefore.

												(ii)Publication in

				Federal RegisterThe Attorney

				shall publish the designation in the Federal Register 7 days after providing

				the notification under clause (i).

												(B)Effect of

				designation

												(i)A designation under this subsection shall

				take effect upon publication under subparagraph (A)(ii).

												(ii)Any designation under this subsection shall

				cease to have effect upon an Act of Congress disapproving such

				designation.

												(3)RecordIn making a designation under this

				subsection, the Attorney General shall create an administrative record.

										(4)Period of

				designation

											(A)In

				generalA designation under

				this subsection shall be effective for all purposes until revoked under

				paragraph (5) or (6) or set aside pursuant to subsection (b).

											(B)Review of

				designation upon petition

												(i)In

				generalThe Attorney General

				shall review the designation of a criminal street gang under the procedures set

				forth in clauses (iii) and (iv) if the designated gang or association files a

				petition for revocation within the petition period described in clause

				(ii).

												(ii)Petition

				periodFor purposes of clause

				(i)—

													(I)if the designated gang or association has

				not previously filed a petition for revocation under this subparagraph, the

				petition period begins 2 years after the date on which the designation was

				made; or

													(II)if the designated gang or association has

				previously filed a petition for revocation under this subparagraph, the

				petition period begins 2 years after the date of the determination made under

				clause (iv) on that petition.

													(iii)ProceduresAny criminal street gang that submits a

				petition for revocation under this subparagraph shall provide evidence in that

				petition that the relevant circumstances described in paragraph (1) are

				sufficiently different from the circumstances that were the basis for the

				designation such that a revocation with respect to the gang is

				warranted.

												(iv)Determination

													(I)In

				generalNot later than 180

				days after receiving a petition for revocation submitted under this

				subparagraph, the Attorney General shall make a determination as to such

				revocation.

													(II)Publication of

				determinationA determination

				made by the Attorney General under this clause shall be published in the

				Federal Register.

													(III)ProceduresAny revocation by the Attorney General

				shall be made in accordance with paragraph (6).

													(C)Other review of

				designation

												(i)In

				generalIf in a 4-year period

				no review has taken place under subparagraph (B), the Attorney General shall

				review the designation of the criminal street gang in order to determine

				whether such designation should be revoked pursuant to paragraph (6).

												(ii)ProceduresIf a review does not take place pursuant to

				subparagraph (B) in response to a petition for revocation that is filed in

				accordance with that subparagraph, then the review shall be conducted pursuant

				to procedures established by the Attorney General. The results of such review

				and the applicable procedures shall not be reviewable in any court.

												(iii)Publication of

				results of reviewThe

				Attorney General shall publish any determination made pursuant to this

				subparagraph in the Federal Register.

												(5)Revocation by

				act of congressThe Congress,

				by an Act of Congress, may block or revoke a designation made under paragraph

				(1).

										(6)Revocation based

				on change in circumstances

											(A)In

				generalThe Attorney General

				may revoke a designation made under paragraph (1) at any time, and shall revoke

				a designation upon completion of a review conducted pursuant to subparagraphs

				(b) and (c) of paragraph (4) if the Attorney General finds that—

												(i)the circumstances that were the basis for

				the designation have changed in such a manner as to warrant revocation;

				or

												(ii)the national security of the United States

				warrants a revocation.

												(B)ProcedureThe procedural requirements of paragraphs

				(2) and (3) shall apply to a revocation under this paragraph. Any revocation

				shall take effect on the date specified in the revocation or upon publication

				in the Federal Register if no effective date is specified.

											(7)Effect of

				revocationThe revocation of

				a designation under paragraph (5) or (6) shall not affect any action or

				proceeding based on conduct committed prior to the effective date of such

				revocation.

										(8)Use of

				designation in hearingIf a

				designation under this subsection has become effective under paragraph (2)(B),

				an alien in a removal proceeding shall not be permitted to raise any question

				concerning the validity of the issuance of such designation as a defense or an

				objection at any hearing.

										(b)Judicial Review

				of Designation

										(1)In

				generalNot later than 60

				days after publication of the designation in the Federal Register, a group or

				association designated as a criminal street gang may seek judicial review of

				the designation in the United States Court of Appeals for the District of

				Columbia Circuit.

										(2)Basis of

				reviewReview under this

				subsection shall be based solely upon the administrative record.

										(3)Scope of

				reviewThe court shall hold

				unlawful and set aside a designation the court finds to be—

											(A)arbitrary, capricious, an abuse of

				discretion, or otherwise not in accordance with law;

											(B)contrary to constitutional right, power,

				privilege, or immunity;

											(C)in excess of statutory jurisdiction,

				authority, or limitation, or short of statutory right;

											(D)lacking substantial support in the

				administrative record taken as a whole; or

											(E)not in accord with the procedures required

				by law.

											(4)Judicial review

				invokedThe pendency of an

				action for judicial review of a designation shall not affect the application of

				this section, unless the court issues a final order setting aside the

				designation.

										(c)Relevant

				Committee DefinedAs used in

				this section, the term relevant committees means the Committee on

				the Judiciary of the Senate and the Committee on the Judiciary of the House of

				Representatives.

									.

						(2)Clerical

			 amendmentThe table of

			 contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is

			 amended by inserting after the item relating to section 219 the

			 following:

							

								

									Sec. 219A. Designation of

				criminal street

				gangs.

								

								.

						507.Mandatory detention

			 of suspected criminal street gang members

					(a)In

			 generalSection 236(c)(1)(d)

			 of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)(d)) is

			 amended—

						(1)by inserting or 212(a)(2)(J)

			 after 212(a)(3)(B); and

						(2)by inserting or 237(a)(2)(F)

			 before 237(a)(4)(B).

						(b)Annual

			 ReportNot later than March 1

			 of each year (beginning 1 year after the date of enactment of this Act), the

			 Secretary of Homeland Security, after consultation with the appropriate Federal

			 agencies, shall submit a report to the Committee on the Judiciary of the Senate

			 and the Committee on the Judiciary of the House of Representatives on the

			 number of aliens detained under the amendments made by subsection (a).

					508.Ineligibility from

			 protection from removal and asylum

					(a)Inapplicability

			 of Restriction on Removal to Certain CountriesSection 241(b)(3)(B) of the Immigration and

			 Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in the matter preceding

			 clause (i), by inserting who is described in section 212(a)(2)(J)(i) or

			 section 237(a)(2)(F)(i) or who is after to an

			 alien.

					(b)Ineligibility for

			 asylumSection 208(b)(2)(A)

			 of such act (8 U.S.C. 1158(b)(2)(A)) is amended—

						(1)in clause (v), by striking

			 or at the end;

						(2)by redesignating clause (vi) as clause

			 (vii); and

						(3)by inserting after clause (v) the

			 following:

							

								(vi)the alien is described in section

				212(a)(2)(J)(i) or section 237(a)(2)(F)(i) (relating to participation in

				criminal street gangs);

				or

								.

						(c)Denial of Review

			 of Determination of Ineligibility for Temporary Protected StatusSection 244(c)(2) of such Act (8 U.S.C.

			 1254(c)(2)) is amended by adding at the end the following:

						

							(C)Limitation on

				judicial reviewThere shall

				be no judicial review of any finding under subparagraph (B) that an alien is

				described in section

				208(b)(2)(A)(vi).

							.

					509.Penalties for

			 misusing social security numbers or filing false information with Social

			 Security Administration

					(a)Misuse of Social

			 Security numbers

						(1)In

			 generalSection 208(a) of the

			 Social Security Act (42 U.S.C. 408(a)) is amended—

							(A)in paragraph (7), by adding after

			 subparagraph (C) the following:

								

									(D)with intent to deceive, discloses, sells,

				or transfers his own social security account number, assigned to him by the

				Commissioner of Social Security (in the exercise of the Commissioner’s

				authority under section 205(c)(2) to establish and maintain records), to any

				person;

				or

									;

							(B)in paragraph (8), by adding

			 or at the end; and

							(C)by inserting after paragraph (8) the

			 following:

								

									(9)without lawful authority, offers, for a

				fee, to acquire for any individual, or to assist in acquiring for any

				individual, an additional social security account number or a number that

				purports to be a social security account number;

									(10)willfully acts or fails to act so as to

				cause a violation of section 205(c)(2)(C)(xii);

									(11)being an officer or employee of any

				executive, legislative, or judicial agency or instrumentality of the Federal

				Government or of a State or political subdivision thereof (or a person acting

				as an agent of such an agency or instrumentality) in possession of any

				individual’s social security account number (or an officer or employee thereof

				or a person acting as an agent thereof), willfully acts or fails to act so as

				to cause a violation of clause (vi)(II), (x), (xi), (xii), (xiii), or (xiv) of

				section 205(c)(2)(C); or

									(12)being a trustee appointed in a case under

				title 11, United States Code (or an officer or employee thereof or a person

				acting as an agent thereof), willfully acts or fails to act so as to cause a

				violation of clause (x) or (xi) of section

				205(c)(2)(C).

									.

							(2)Effective

			 datesParagraphs (7)(D) and

			 (9) of section 208(a) of the Social Security Act, as added by paragraph (1),

			 shall apply with respect to each violation occurring after the date of

			 enactment of this Act. Paragraphs (10), (11), and (12) of section 208(a) of

			 such Act, as added by paragraph (1)(C), shall apply with respect to each

			 violation occurring on or after the effective date of this Act.

						(b)Report on

			 Enforcement Efforts Concerning Employers Filing False Information

			 ReturnsThe Commissioner of

			 Internal Revenue and the Commissioner of Social Security shall submit an annual

			 report to the appropriate congressional committees on efforts taken to identify

			 and enforce penalties against employers that file incorrect information

			 returns.

					BDetention, Removal and Departure 

				511.Voluntary

			 departure

					(a)In

			 GeneralSection 240B of the

			 Immigration and Nationality Act (8 U.S.C. 1229c) is amended to read as

			 follows:

						

							240B.Voluntary departure(a)In Lieu of

				ProceedingsThe Secretary of

				Homeland Security may permit an alien voluntarily to depart the United States

				at the alien’s own expense under this subsection, in lieu of being subject to

				proceedings under section 240 and in lieu of applying for another form of

				relief from removal, if the alien is not deportable under paragraph (2)(A)(iii)

				or (4)(B) of section 237(a). Permission to depart voluntarily under this

				subsection shall not be valid for a period exceeding 90 days and cannot be

				extended. The Secretary of Homeland Security shall require an alien permitted

				to depart voluntarily under this subsection to post a voluntary departure bond,

				in an amount necessary to ensure that the alien will depart, to be surrendered

				upon proof that the alien has departed the United States within the time

				specified.

								(b)Prior to

				Scheduling Merits HearingThe

				Secretary of Homeland Security may permit an alien voluntarily to depart the

				United States at the alien’s own expense under this subsection prior to the

				scheduling of the first merits hearing, in lieu of applying for another form of

				relief from removal, if the alien is not deportable under paragraph (2)(A)(iii)

				or (4)(B) of section 237(a). Permission to depart voluntarily under this

				subsection shall not be valid for a period exceeding 60 days and cannot be

				extended. The Secretary shall require an alien permitted to depart voluntarily

				under this subsection to post a voluntary departure bond, in an amount

				necessary to ensure that the alien will depart, to be surrendered upon proof

				that the alien has departed the United States within the time specified.

								(c)Once First

				Merits Hearing Scheduled

									(1)In

				generalOnce the first merits

				hearing has been scheduled under section 240, the Secretary of Homeland

				Security may permit an alien voluntarily to depart the United States at the

				alien’s own expense under this subsection, in lieu of pursuing another form of

				relief from removal, if the immigration judge enters an order granting

				voluntary departure in lieu of removal and finds that—

										(A)the alien has been physically present in

				the United States for a period of at least 1 year immediately preceding the

				date the notice to appear was served under section 239(a);

										(B)the alien is, and has been, a person of

				good moral character for at least 5 years immediately preceding the alien’s

				application for voluntary departure;

										(C)the alien is not deportable under paragraph

				(2)(A)(iii) or (4)(B) of section 237(a); and

										(D)the alien has established by clear and

				convincing evidence that the alien has the means to depart the United States

				and intends to do so.

										(2)PeriodPermission to depart voluntarily under this

				subsection shall not be valid for a period exceeding 45 days and cannot be

				extended.

									(3)BondThe Secretary of Homeland Security shall

				require an alien permitted to depart voluntarily under this subsection to post

				a voluntary departure bond, in an amount necessary to ensure that the alien

				will depart, to be surrendered upon proof that the alien has departed the

				United States within the time specified.

									(d)Aliens not

				EligibleThe Secretary of

				Homeland Security shall not permit an alien to depart voluntarily under this

				section if the alien was previously permitted to depart voluntarily under

				section 244(e) or this section, or to voluntarily return, at any time.

								(e)Civil Penalty

				for Failure to DepartIf an

				alien is permitted to depart voluntarily under this section and fails

				voluntarily to depart the United States within the time period specified, the

				alien shall be subject to a civil penalty of not less than $1,000 and not more

				than $5,000, and be ineligible for a period of 10 years for any further relief

				under this section and sections 240A, 245, 248, and 249. The order permitting

				the alien to depart voluntarily shall inform the alien of the penalties under

				this subsection.

								(f)Additional

				ConditionsThe Secretary of

				Homeland Security may by regulation limit eligibility for voluntary departure

				under this section for any class or classes of aliens. No court may review any

				regulation issued under this subsection.

								(g)Treatment of

				Aliens Arriving in the United StatesIn the case of an alien who is arriving in

				the United States and with respect to whom proceedings under section 240 are

				(or would otherwise be) initiated at the time of such alien’s arrival,

				subsections (a) through (c) shall not apply. Nothing in this paragraph shall be

				construed as preventing such an alien from withdrawing the application for

				admission in accordance with section 235(a)(4).

								(h)ReviewThere shall be no administrative or

				judicial review of a denial of a request for an order of voluntary departure.

				No court or agency shall order a stay of an alien’s removal pending

				consideration of any claim with respect to voluntary departure. The order

				permitting the alien to depart voluntarily shall inform the alien that the

				alien has no right to appeal any issue relating to the removal

				proceeding.

								(i)Voluntary

				Departure Agreements Negotiated by State or Local Courts

									(1)In

				generalThe Secretary of

				Homeland Security may permit an alien voluntarily to depart the United States

				at the alien’s own expense under this subsection at any time prior to the

				scheduling of the first merits hearing, in lieu of applying for another form of

				relief from removal, if the alien—

										(A)is deportable under section

				237(a)(1);

										(B)is charged in a criminal proceeding in a

				State or local court for which conviction would subject the alien to

				deportation under paragraphs (2) through (6) of section 237(a); and

										(C)has accepted a plea bargain in such

				proceeding which stipulates that the alien, after consultation with counsel in

				such proceeding—

											(i)voluntarily waives application for another

				form of relief from removal;

											(ii)consents to transportation, under custody

				of a law enforcement officer of the State or local court, to an appropriate

				international port of entry where departure from the United States will

				occur;

											(iii)possesses or will promptly obtain travel

				documents issued by the foreign state of which the alien is a national or legal

				resident; and

											(iv)possesses the means to purchase

				transportation from the port of entry to the foreign state to which the alien

				will depart from the United States.

											(2)ReviewThe Secretary shall promptly review an

				application for voluntary departure for compliance with the requirements of

				paragraph (1). The Secretary shall permit voluntary departure under this

				subsection unless the State or local jurisdiction is informed in writing not

				later that 30 days after such application is filed, that the Secretary intends

				to seek removal under section

				240.

									.

					(b)Effective

			 DateThe amendment made by

			 subsection (a) shall take effect on the date of enactment of this Act and shall

			 apply to aliens who are in proceedings under the Immigration and Nationality

			 Act on or after such date if those proceedings have not resulted in a final

			 administrative order before such date.

					512.Release of aliens in

			 removal proceedings

					(a)In

			 generalSection 236(a)(2) of

			 the Immigration and Nationality Act (8 U.S.C. 1226(a)(2)) is amended to read as

			 follows:

						

							(2)subject to section 241(a)(8), may release

				the alien on bond of at least $10,000, with security approved by, and

				containing conditions prescribed by, the Secretary of Homeland Security, but

				the Secretary shall not release the alien on or to his own recognizance unless

				an order of an immigration judge expressly finds that the alien is not a flight

				risk and is not a threat to the United States;

				and

							.

					(b)Effective

			 dateThe amendment made by

			 subsection (a) shall take effect on the date of enactment of this Act.

					513.Expedited removal of

			 criminal aliens

					(a)In

			 generalSection 238 of the

			 Immigration and Nationality Act (8 U.S.C. 1228) is amended—

						(1)by amending the section heading to read as

			 follows: expedited

			 removal of criminal aliens

						(2)in subsection (a), by amending the

			 subsection heading to read as follows: Expedited Removal From Correctional

			 Facilities;

						(3)in subsection (b), by amending the

			 subsection heading to read as follows: Removal of Criminal

			 Aliens;

						(4)in subsection (b), by striking paragraphs

			 (1) and (2) and inserting the following:

							

								(1)In

				generalThe Secretary may, in

				the case of an alien described in paragraph (2), determine the deportability of

				such alien and issue an order of removal pursuant to the procedures set forth

				in this subsection or section 240.

								(2)Aliens

				describedAn alien is

				described in this paragraph if the alien, whether or not admitted into the

				United States, was convicted of any criminal offense described in subparagraph

				(A)(iii), (C), or (D) of section

				237(a)(2).

								;

						(5)in the first subsection (c) (relating to

			 presumption of deportability), by striking convicted of an aggravated

			 felony and inserting described in paragraph

			 (b)(2);

						(6)by redesignating the second subsection (c)

			 (relating to judicial removal) as subsection (d); and

						(7)in subsection (d)(5) (as so redesignated),

			 by striking , who is deportable under this Act,.

						(b)Limit on

			 Injunctive ReliefSection

			 242(f)(2) of such Act (8 U.S.C. 1252(f)(2)) is amended by inserting or

			 stay, whether temporarily or otherwise, after

			 enjoin.

					514.Reinstatement of

			 previous removal ordersSection 241(a)(5) of the Immigration and

			 Nationality Act (8 U.S.C. 1231(a)(5)) is amended to read as follows:

					

						(5)Reinstatement of

				previous removal orders

							(A)RemovalThe Secretary of Homeland Security shall

				remove an alien who is an applicant for admission (other than an admissible

				alien presenting himself or herself for inspection at a port of entry or an

				alien paroled into the United States under section 212(d)(5)), after having

				been, on or after September 30, 1996, excluded, deported, or removed, or having

				departed voluntarily under an order of exclusion, deportation, or

				removal.

							(B)Judicial

				reviewThe removal described

				in subparagraph (A) shall not require any proceeding before an immigration

				judge, and shall be under the prior order of exclusion, deportation, or

				removal, which is not subject to reopening or review. The alien is not eligible

				and may not apply for or receive any immigration relief or benefit under this

				Act or any other law, with the exception of sections 208 or 241(b)(3) or the

				United Nations Convention Against Torture and Other Cruel, Inhuman, or

				Degrading Treatment or Punishment in the case of an alien who indicates either

				an intention to apply for asylum under section 208 or a fear of persecution or

				torture.

							.

				515.Cancellation of

			 removalSection 240A(c) of the

			 Immigration and Nationality Act (8 U.S.C. 1229b(c)) is amended by adding at the

			 end the following:

					

						(7)An alien who is inadmissible under section

				212(a)(9)(B)(i).

						.

				516.Detention of

			 dangerous aliens

					(a)Removal of

			 Terrorist Aliens

						(1)In

			 generalTitle II of the

			 Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended—

							(A)in section 208(b)(2)(A) (8 U.S.C.

			 1158(b)(2)(A)), by amending clause (v) to read as follows:

								

									(v)the alien is described in section

				212(a)(3)(B), 212(a)(3)(F), or 237(a)(4)(B) unless, in the case only of an

				alien described in section 212(a)(3)(B)(i)(IV), the Secretary of Homeland

				Security or the Attorney General determines that there are not reasonable

				grounds for regarding the alien as a danger to the security of the United

				States;

				or

									;

							(B)in section 240A(c) (8 U.S.C. 1229b(c)), by

			 amending paragraph (4) to read as follows:

								

									(4)An alien described in section 212(a)(3) or

				237(a)(4).

									;

							(C)in section 240B(b)(1)(C) (8 U.S.C.

			 1229c(b)(1)(C)), by striking deportable under and inserting

			 described in;

							(D)in section 241(b)(3)(B) (8 U.S.C.

			 1251(b)(3)(B))—

								(i)in clause (iii), by striking

			 or at the end;

								(ii)in clause (iv), by striking the period at

			 the end and inserting ; or;

								(iii)by inserting after clause (iv) the

			 following:

									

										(v)the alien is described in section

				212(a)(3)(B), 212(a)(3)(F), or 237(a)(4)(B), unless, in the case only of an

				alien described in section 212(a)(3)(B)(i)(IV), the Secretary of Homeland

				Security or the Attorney General determines that there are not reasonable

				grounds for regarding the alien as a danger to the security of the United

				States.

										;

				and

								(iv)by striking For purposes of clause

			 (iv) and all that follows; and

								(E)in section 249 (8 U.S.C. 1259)—

								(i)by striking inadmissible under

			 section 212(a)(3)(E) or under section and inserting described in

			 section 212(a)(3)(E) or; and

								(ii)in subsection (d), by striking to

			 citizenship and is not deportable under and inserting for

			 citizenship and is not described in.

								(2)Effective

			 dateThe amendments made by

			 paragraph (1) shall take effect on the date of enactment of this Act and shall

			 apply to—

							(A)all aliens subject to removal, deportation,

			 or exclusion at any time; and

							(B)acts and conditions constituting a ground

			 for inadmissibility, excludability, deportation, or removal occurring or

			 existing before, on, or after such effective date.

							(b)Detention of

			 Dangerous Aliens

						(1)In

			 generalSection 241(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended—

							(A)by striking Attorney General

			 and inserting Secretary of Homeland Security each place it

			 appears ;

							(B)in paragraph (2), by inserting If a

			 court orders a stay of removal of an alien who is subject to an order of

			 removal that is administratively final, the Secretary of Homeland Security, in

			 the exercise of the Secretary’s discretion, may detain the alien during the

			 pendency of such stay of removal, before the beginning of the removal period,

			 as provided in paragraph (1)(B)(ii). after detain the

			 alien.; and

							(C)in paragraph (6), by striking

			 removal period and, if released, and inserting removal

			 period, in the discretion of the Secretary, without any limitations other than

			 those specified by the Secretary of Homeland Security by regulation, until the

			 alien is removed. If an alien is released, the alien.

							(2)Effective

			 dateThe amendments made by

			 paragraph (1) shall take effect upon the date of enactment of this Act, and

			 shall apply to cases in which the final administrative removal order was issued

			 before, on, or after such date.

						517.Alternatives to

			 detentionThe Secretary of

			 Homeland Security shall implement pilot programs in 6 States with the largest

			 estimated populations of deportable aliens to study the effectiveness of

			 alternatives to detention, including electronic monitoring devices and

			 intensive supervision programs, in ensuring alien appearance at court and

			 compliance with removal orders.

				518.Release of aliens

			 from noncontiguous countries

					(a)Minimum

			 bondSection 236(a)(2) of the

			 Immigration and Nationality Act (8 U.S.C. 1226(a)(2)) is amended—

						(1)by striking on;

						(2)in subparagraph (a)—

							(A)by inserting except as provided

			 under subparagraph (B), upon the giving of a before

			 bond; and

							(B)by striking or at the

			 end;

							(3)by redesignating subparagraph (B) as

			 subparagraph (C); and

						(4)by inserting after subparagraph (A) the

			 following:

							

								(B)if the alien is a national of a

				noncontiguous country, has not been admitted or paroled into the United States,

				and was apprehended within 100 miles of the international border of the United

				States or presents a flight risk, as determined by the Secretary of Homeland

				Security, upon the giving of a bond of at least $5,000 with security approved

				by, and containing conditions prescribed by, the Secretary of Homeland Security

				or the Attorney General; or.

								

						(b)ReportTwo years after the effective date of this

			 Act, the Secretary of Homeland Security shall submit a report to Congress on

			 the number of aliens from noncontiguous countries who are apprehended between

			 land border ports of entry.

					519.Curtailment of visas

			 for aliens from countries denying or delaying repatriation of

			 nationalsSection 244 of the

			 Immigration and Nationality Act (8 U.S.C. 1253) is amended by adding at the end

			 the following new subsection:

					

						(e)Public listing

				of aliens with no significant likelihood of removal

							(1)In

				generalThe Secretary of

				Homeland Security shall establish and maintain a public listing of every alien

				who is subject to a final order of removal and with respect to whom the

				Secretary or any Federal court has determined that there is no significant

				likelihood of removal in the reasonably foreseeable future due to the refusal,

				or unreasonable delay, of all countries designated by the alien under this

				section to receive the alien. The public listing shall indicate whether such

				alien has been released from Federal custody, and the city and State in which

				such alien resides.

							(2)Discontinuation

				of visasIf 24 or more of the

				citizens, subjects, or nationals of any foreign state remain on the public

				listing described in paragraph (1) throughout any month—

								(A)such foreign state shall be deemed to have

				denied or unreasonably delayed the acceptance of such aliens;

								(B)the Secretary of Homeland Security shall

				make the notification to the Secretary of State prescribed in subsection (d) of

				this section; and

								(C)the Secretary of State shall discontinue

				the issuance of nonimmigrant visas to citizens, subjects, or nationals of such

				foreign state until such time as the number of aliens on the public listing

				from such foreign state has—

									(i)declined to fewer than 6; or

									(ii)remained below 25 for at least 30

				days.

									.

				520.Authorization of

			 appropriationsIn addition to

			 amounts otherwise authorized to be appropriated, there are authorized to be

			 appropriated such sums as may be necessary for each of fiscal years 2007

			 through 2011 to carry out this title.

				

